Title: To James Madison from William England, 16 May 1801 (Abstract)
From: England, William
To: Madison, James


16 May 1801, Malta. His letter of 25 Mar. [not found] enclosed dispatches from Cathcart. Has also forwarded dispatches by Messina on Ragusan vessel bound to Boston. Has informed U.S. consuls in Mediterranean ports of current situation so they can stop vessels from falling into Tripolitan hands. As noted in his last letter, England was commissioned by former government of Malta to act as U.S. consul in order of 17 Dec. 1796 but could forward no copy because after French possession of island, papers in chancery were burned; requests “Congresses Approbation.”
 

   
   RC (DNA: RG 59, CD, Malta, vol. 1). 2 pp.; addressed to Marshall.



   
   A full transcription of this document has been added to the digital edition.

